Per Curiam,
This is an action of replevin to recover a motor truck in possession of defendant, title to which is claimed by plaintiff; a bailment lease and default thereunder, by failure of defendant to make required payments, are alleged; the latter undertook to deny the lease and, in its pleading, specifically averred full payment of the purchase price of the truck; the court below refused judgment for want of a sufficient affidavit of defense, and plaintiff appealed. Such appeals are never sustained unless plain error appears, and this cannot be found in the present case.
The order is affirmed.